10

11

12

20

21

22

23

24

25

Case 2:20-cr-00146-JCC Document 35 Filed 10/14/20 Page 1 of 2

Honorable John C. Coughenour

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

UNITED STATES OF AMERICA,

Plaintiff, Case No. 20-cr-146-JCC
)
)
)

Vs. WAIVER OF RIGHT TO SPEEDY

TRIAL OF DEFENDANT
JESUS DANIEL LERMA-JARAS, and ) GONZALEZ-TORRES
LIONEL GONZALEZ-TORRES

Defendants.

——"

 

 

 

I, Lionel Gonzalez-Torres, defendant in the above-referenced matter, have been
advised by my attorney of record of my right to a speedy and public trial pursuant to
the Sixth Amendment to the United States Constitution and the Speedy Trial Act, 18
U.S.C. 3161 et. Seq.. With the advice of counsel, I knowingly waive my right to a

speedy trial from today up to and including August 12, 2021. I hereby consent to a

Waiver of Right to Speedy Trial - 1 SCOTT J. ENGELHARD
1700 Seventh Avenue, #2100

Seattle, Washington 98101
206-683-2020

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 2:20-cr-00146-JCC Document 35 Filed 10/14/20 Page 2 of 2

continuance of my trial to any date prior to August 12, 2021 that may be convenient to

the Court.

RESPECTFULLY SUBMITTED this © §_ day of October, 2020,

Lionel Gonzalez-Torres
Defendant

CERTIFICATION OF SERVICE
I hereby certify that on the date provided below, I filed the foregoing with the Clerk of the Court and the Plaintiff

using the CM/ECF system.

Respectfully submitted this PY Lay of Cele Lice , 2020,

o| Scott 9. Eugethand
Scott J. Engelhard, WSBA #13963
Attorney for Defendant

Waiver of Right to Speedy Trial - 2 SCOTT J. ENGELHARD
1700 Seventh Avenue, #2100

Seattle, Washington 98101
206-683-2020

 

 
